Case 3:17-cv-00079-H-LL Document 85-1 Filed 11/16/18 PageID.617 Page 1 of 4




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   LAW OFFICES OF RICHARD E. NAWRACAJ
     Richard Edward Nawracaj (Pro Hac Vice)
 6   155 N. Wacker Drive
     Suite 4250
 7   Chicago, IL 60606
     312-803-4837
 8   Email: rich.nawracaj@nawracaj-law.com
 9   Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
10
11
                          UNITED STATES DISTRICT COURT
12
                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   ENSOURCE INVESTMENTS LLC, a                 Case No.: 3:17-CV-00079-H-LL
     Delaware limited liability company,
15                                               MEMORANDUM OF POINTS &
                  Plaintiff,
16   v.                                          AUTHORITIES IN SUPPORT OF
                                                 MOTION BY PLAINTIFF
17   THOMAS P. TATHAM, an                        ENSOURCE INVESTMENTS LLC
     individual; MARK A. WILLIS, an              FOR LEAVE TO FILE AMENDED
18   individual; PDP MANAGEMENT                  COMPLAINT
19   GROUP, LLC, a Texas limited
     liability company; TITLE ROVER,             Date: December 17, 2018
20   LLC, a Texas limited liability              Time: 10:30 a.m.
21   company; BEYOND REVIEW, LLC,                Courtroom: 15A
     a Texas limited liability company;
22   IMAGE ENGINE, LLC, a Texas                  District Judge: Hon. Marilyn L. Huff
23   limited liability company; WILLIS           Magistrate Judge: Hon. Linda Lopez
     GROUP, LLC, a Texas limited
24   liability company; and DOES 1-50,
25                   Defendants.
26
27
28
          MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                   AMENDED COMPLAINT
                                              1                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-1 Filed 11/16/18 PageID.618 Page 2 of 4




 1         Plaintiff ENSOURCE INVESTMENTS LLC (“Ensource”) hereby submits
 2   this Memorandum of Points & Authorities in support of its Motion for leave to file
 3   amended complaint as follows:
 4                              I.     INTRODUCTION
 5         Plaintiff hereby respectfully seeks leave from this Court to amend its
 6   operative Complaint due to the recent Order issued by the United States
 7   Bankruptcy Court for the Southern District of Texas (“the Bankruptcy Court”) and
 8   recent developments in discovery, seeking to add Hopewell-Pilot Project, LLC as a
 9   nominal defendant, adding alter ego allegations, and asserting claims regarding
10   violations of California Business and Professions Code Section 17200 et seq. and
11   intentional misrepresentation.
12                    II.      PROCEDURAL BACKGROUND
13         Plaintiff filed its operative Complaint against Defendants Mark Willis,
14   Thomas Tatham, Beyond Review, LLC (“Beyond Review”), Image Engine, LLC
15   (“Image Engine”), Willis Group, LLC (“Willis Group”), Title Rover, LLC (“Title
16   Rover”), and PDP Management, LLC (“PDP Management”), on January 13, 2017.
17   Five months later, Hopewell-Pilot Project, LLC (“Hopewell”) filed for Chapter 11
18   bankruptcy on May 4, 2017 and Defendant Title Rover, LLC (“Title Rover”) filed
19   Chapter 7 bankruptcy that same day, on May 4, 2017. See Declaration of Bonnie E.
20   McKnight (“McKnight Decl.”), ¶ 5. The automatic stay in the bankruptcy cases for
21   Title Rover and Hopewell prevented Plaintiff from pursuing any relief against
22   either Hopewell or Title Rover. McKnight Decl. ¶ 6.
23         However, most recently, on August 30, 2018, the Bankruptcy Court
24   modified its automatic stay order, and ordered that Hopewell and Title Rover may
25   now be included as nominal Defendants in this present action. The Order also
26   allowed Plaintiff to conduct the relevant discovery with Hopewell and Title Rover.
27   McKnight Decl. ¶ 7, Ex. A. Due to this new development in the Bankruptcy Court,
28
         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                  AMENDED COMPLAINT
                                             2                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-1 Filed 11/16/18 PageID.619 Page 3 of 4




 1   along with recent facts developed in discovery, Plaintiff desires to amend its
 2   Complaint accordingly. Thus, Plaintiff moves to seek leave from the Court to
 3   amend its Complaint. See McKnight Decl. 8, Ex. B, redlined copy attached to
 4   McKnight Decl. at 9, Ex. C.
 5                               III.      ARGUMENT
 6         A.     The Court Should Permit Plaintiff to File a First Amended
 7              Complaint
 8         The Federal Rules of Civil Procedure require that such “leave shall be freely
 9   given when justice so requires.” Fed. R.Civ.P. 15(a); see also Gabrielson v.
10   Montgomery Ward & Co., 785 F.2d 762, 765 (9th Cir. 1986) (there is a strong
11   policy to permit the amending of pleadings); Morongo Band of Mission Indians v.
12   Rose, 893 F.2d 1074, 1079 (9th Cir. 1990) (granting a leave to amend is to be
13   applied with “extreme liberality”).
14         The interests of justice will be duly served by allowing Plaintiff to amend its
15   Complaint in light of the Southern District of Texas Bankruptcy Court’s August
16   30, 2018 Order. Information obtained in discovery regarding Image Engine
17   Beyond Review, and PDP Management supports alter ego allegations against these
18   Defendants with Defendant Mark Willis and Defendant Tom Tatham, as Plaintiff
19   has a good faith belief, based on this discovery, that Beyond Review and Image
20   Engine are the alter egos of Defendant Mark Willis and PDP Management is the
21   alter ego of Defendant Thomas Tatham. Furthermore, the newly proposed
22   intentional misrepresentation and Business and Professions Code Section 17200
23   claims intertwine with Plaintiff’s original 10(b)-5(b) and conversion claims, and
24   the allegations supporting these newly proposed claims emulate Plaintiff’s original
25   claims and allegations. Thus, these new allegations will not greatly alter the nature
26   of the litigation. Accordingly, the interests of justice promote the amending of
27   Plaintiff’s Complaint due to the developments in the Bankruptcy Court and
28
         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                  AMENDED COMPLAINT
                                             3                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-1 Filed 11/16/18 PageID.620 Page 4 of 4




 1   discovery in the present case. Therefore, for these reasons, and in the interests of
 2   justice, Plaintiff’s motion for leave to amend its Complaint should be granted.
 3                              IV.       CONCLUSION
 4         For the foregoing reasons, Plaintiff respectfully requests that the Court grant
 5   Plaintiff’s Motion for Leave to File a First Amended Complaint.
 6
     DATED: November 16, 2018               PANAKOS LAW, APC
 7
 8                                          By: /s/ Bonnie E. McKnight
                                            Attorney for Plaintiff
 9                                          ENSOURCE INVESTMENTS LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                  AMENDED COMPLAINT
                                             4                    3:17-CV-00079-H-LL
